Title: Jonathan Loring Austin to the Commissioners, 27 October 1778
From: Austin, Jonathan Loring
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Amsterdam October 27. 1778
     
     Had it been in my Power to acquaint your Excellencies sooner in what Manner I was to proceed, I should have done myself the Honor of addressing you, before it was too late to receive any further Dis­patches from Passy. I have (after waiting here with great Anxeity) received Letters from my Freind, which have determined me to proceed for St. Eustatia, and expect to sail next Wednesday or Thursday. It would have been much more agreeable to me to go direct for America, but no Opportunity offers; hope I shall not be impeded in my Passage from hence to St. Eustatia by any British or other Cruisers, and should I be so fortunate as to arrive there safe, I shall doubtless be able to collect such particulars of the Situation of the American Coast, as will govern my direct Departure either for Boston or South Carolina.
     There are English papers in Town as late as the 20th Instant containing American News to the 11th September tho’ I cannot congratulate your Excellencies upon any signal Success of Count D’Estaing, yet I flatter myself he is not in that very precarious Situation represented, or rather wishd for by England. Various are the Sentiments of Coffee House Commentators here, some, have taken sunk and destroyed all the French Fleet, others have carried it safe into Boston Harbor, some are marching General Clintons Army to Boston, others have taken New York and Rhode Island. The Conduct of Congress respecting the Outlawry, if I may so term it, of Governor Johnstons, is condemnd by some, and highly approved by others. I hope your Excellencies will in a very short time be agreeably ascertaind in these important Points, and that Britain and Britain’s Emissaries (many of whom are here) will before its too late consider their true Interest.
     Your Excellencies may rest assurd I shall take particular Care of your Letters for Congress, and shall think myself honored in any further mention of me your Excellencies may judge proper to make to that Honorable Body. May all possible Success attend your Negotiations, and be happily productive of every desirable Blessing to our Native Country.
     I have the Honor to be with Respect Your Excellencies most Obedient and very humble Servant
     
      Jon Loring Austin
     
    